DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 12/30/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 8,956,328 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claims 21 and 41 are objected to because of the following informalities: The term “and” should be inserted after the semi-colon on line 10 of claim 21 and on line 8 of claim 41 since “the flashback body” that is recited on lines 11 and 9, respectively, is the last structure of the protector introduced in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 21, 31, 41 and 50 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Luther et al. (US Pat 6,981,965).
 Re claim 21, Luther et al. discloses a low-profile universal passive protector for a catheter (Fig 1A) (it is noted that the phrase “for a catheter” is a functional limitation and does not require a catheter to be a part of the claimed invention) comprising: a hypodermic needle 40 (Fig 3, tip 44 of needle 40 is seen in Fig 1A); an elongate sheath 34 (Fig 1A) detachably engageable with the catheter (as set forth above, the “catheter” is not a part of the claimed invention) and defining a longitudinal axis (as seen in Fig 1A); a finger-press plate 51 (Fig 1A) coupled to and extending from the sheath (as seen in Fig 1A); a slider 92 (Fig 3, 92 is the box-shaped portion of 38 seen in Fig 1A) connected to the hypodermic needle and movable along the sheath (as seen in a comparison of from Fig 1A to Fig 1D), the slider including a first end (to the right in Fig 3) facing the finger-press plate (as seen in Fig 1A) and a second end (to the left in Fig 3) opposite the first end (as seen in Fig 3), the second end defining a plane that intersects the longitudinal axis (labeled in annotated Fig A below); a flashback body 94 (Fig 3, 94 is the top component of 38 seen in Fig 1A) coupled to the slider (as seen in Fig 3), the flashback body and slider collectively defining a cavity 42 (Fig 3) in fluid communication with the hypodermic needle (as seen in Fig 3); the flashback body being positioned relative to the slider such that no portion of the flashback body extends from the slider beyond the plane defined by the second end (as seen in annotated Fig A below, although the proximal portion of the flashback body extends beyond the plane, this portion does not “extend from the slider”; rather, the only portions of the flashback 

    PNG
    media_image1.png
    696
    1041
    media_image1.png
    Greyscale

Re claim 31, Luther et al. discloses that the flashback body is integrally coupled to the slider (as seen in Fig 3; it is noted that the phrase "integrally coupled to" can mean “directly coupled to form one piece”).
 Re claim 41, Luther et al. discloses a universal passive protector for a catheter (Fig 1A) (it is noted that the phrase “for a catheter” is a functional limitation and does not require a catheter to be a part of the claimed invention) comprising: a hypodermic needle 40 (Fig 3, tip 44 of needle 40 is seen in Fig 1A); an elongate sheath 34 (Fig 
Re claim 50, Luther et al. discloses that the flashback body is integrally coupled to the slider (as seen in Fig 3; it is noted that the phrase "integrally coupled to" can mean “directly coupled to form one piece”).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-27 and 42-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Luther et al. (US Pat 6,981,965).
Re claims 23 and 42, Luther et al. discloses that the flashback body includes a flashback plate (the flat inclined portion seen in Fig 1A,3) and a flashback cylinder (seen extending proximal from the plate in Fig 1A,3) coupled to the flashback plate, the flashback plate defining a plane (as seen in Fig 1A) and the flashback cylinder defining a cylinder axis substantially parallel to the longitudinal axis (as seen in Fig 3). Luther et al. does not disclose the plane defined by the flashback plate is substantially parallel to the longitudinal axis. However, it would have been an obvious matter of design choice to modify the flashback plate to define a plane that is substantially parallel to the longitudinal axis since applicant has not disclosed that having such a configuration solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs. Furthermore, absent a teaching as to the criticality of this configuration, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). 
Re claims 24 and 43, Luther et al. disclose that the flashback cylinder defines an opening which extends into the flashback plate (as seen in Fig 3), but does not explicitly disclose that the opening is cylindrical. However, it would have been an obvious matter of design choice to modify the opening to be cylindrical since applicant has not disclosed that having such a configuration solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs. Furthermore, absent a teaching as to the criticality of this shape, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). Further, it would have been an obvious matter of design choice to make the opening cylindrical since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).
Re claims 25 and 44, Luther et al. disclose that the flashback cylinder is integrally formed with the flashback plate (as seen in Fig 3).
Re claims 26 and 45, Luther et al. disclose that the flashback cylinder includes a curved end portion (at the distal end the cylinder; because it is cylindrical in shape, it is "curved") and an open end portion opposite the curved end portion (at the proximal end of the cylinder; the opening can be seen in Fig 3), the flashback cylinder being arranged such that the curved end portion extends toward the flashback plate and faces the finger-press plate (as seen in Fig 1A).
Re claims 27 and 46, Luther et al. disclose all the claimed features except that the curved end portion intersects with the flashback plate at an approximate midpoint of the slider in a longitudinal cross section generally perpendicular to the flashback plate. However, it would have been an obvious matter of design choice to modify the flashback body such that the curved end portion intersects with the flashback plate at the approximate midpoint of the slider since applicant has not disclosed that having such a configuration solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs. Furthermore, absent a teaching as to the criticality of this configuration, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). Further, it would have been an obvious matter of design choice to make the flashback body such that the curved end portion intersects with the flashback plate at the approximate midpoint of the slider since such a modification would have involved a mere change in the form or shape of a component. A change in 
Claims 28, 29, 47 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Luther et al. (US Pat 6,981,965) in view of Maan et al. (PG PUB 2011/0015573).
Re claims 28 and 47, Luther et al. discloses a locking element 46 (Fig 1A) coupled to the sheath (as seen in Fig 1A), the slider engaging with the locking element when the slider is in a prescribed position (Col 6, Lines 35-40) but does not disclose that this engagement locks the slider relative to the sheath. Maan et al., however, teaches a protector (Fig 4a) comprising a locking element (seen enlarged in Fig 4b) coupled to a sheath 14 (Fig 4a) that engages with a slider 13 (Fig 4a) to lock the slider relative to the sheath (as seen in Fig 4a; Para 76,79) for the purpose of irreversibly locking the needle away in a safe and disposable manner to prevent infection and disease from spreading (Para 76,90). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Luther et al. to include a locking element, as taught by Maan et al., for the purpose of irreversibly locking the needle away in a safe and disposable manner to prevent infection and disease from spreading (Para 76,90).
Re claims 29 and 48, Luther et al. discloses that the locking element includes a locking element locking tab (Col 6, Lines 38-40) but does not disclose that the slider includes a slider locking tab configured to engage with the locking element locking tab when the slider is in the prescribed position, the engagement between the locking element locking tab and slider locking tab restricting movement of the slider from the .
Claims 30 and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Luther et al. (US Pat 6,981,965) in view of Sheridan (US Pat 3,612,050).
Re claims 30 and 49, Luther et al. disclose all the claimed features except that the hypodermic needle includes a stepped shoulder adapted to abut against a hardened distal tip of the catheter (again, it is noted that the “catheter” is not a part of the claimed invention since it is only functionally recited”. Sheridan, however, teaches a needle 14 (Fig 2) includes a stepped shoulder 20 (Fig 2,3)  adapted to abut against a hardened distal tip of a catheter (as seen in Fig 2, catheter 6 includes a hardened distal tip 22; “semirigid" in Col 3, Lines 57-60) for the purpose of forming a configuration that permits smooth entry of the combined needle and catheter upon piercing, serving to .
Claims 31 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Luther et al. (US Pat 6,981,965) in view of Shue et al. (PG PUB 2007/0088279).
Re claims 31 and 50, as set forth above, Luther et al. reads on the limitations of claim 31 based on the interpretation of the phrase "integrally coupled to" meaning “directly coupled to form one piece”. Additionally though (in the case where Applicants intend for the claims to require that the flashback body is “integrally formed with” the slider), Shue et al. teaches a slider 8 (Fig 39,40; not labeled in Fig 36 but labeled in Fig 40) integrally formed with a flashback chamber 9 (Fig 39,40) (as seen in Fig 39,40) for the purpose of reducing the number of manufacturing steps required (since having two components integrally coupled would eliminate the need to attach those components to one another in an additional manufacturing step). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Luther et al. to include the flashback body and the slider such that they are integrally coupled, as taught by Shue, for the purpose of reducing the number of manufacturing steps required 

In an attempt to advance prosecution, in case Applicant disagrees with the Examiner’s above interpretation of the amended limitation of the independent claims, the following alternative rejections are presented that utilized Solomon et al. to teach positioning the body such that “no portion of the flashback body extends from the slider beyond the plane defined by the second end”.

Claims 21, 23-27, 31, 41-46 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Luther et al. (US Pat 6,981,965) in view of Solomon et al. (US Pat 6,210,379). 
 Re claim 21, Luther et al. discloses a low-profile universal passive protector for a catheter (Fig 1A) (it is noted that the phrase “for a catheter” is a functional limitation and does not require a catheter to be a part of the claimed invention) comprising: a hypodermic needle 40 (Fig 3, tip 44 of needle 40 is seen in Fig 1A); an elongate sheath 34 (Fig 1A) detachably engageable with the catheter (as set forth above, the “catheter” is not a part of the claimed invention) and defining a longitudinal axis (as seen in Fig 1A); a finger-press plate 51 (Fig 1A) coupled to and extending from the sheath (as seen in Fig 1A); a slider 92 (Fig 3, 92 is the box-shaped portion of 38 seen in Fig 1A) connected to the hypodermic needle and movable along the sheath (as seen in a comparison of from Fig 1A to Fig 1D), the slider including a first end (to the right in Fig 3) facing the finger-press plate (as seen in Fig 1A) and a second end (to the left in Fig 
Solomon et al., however, teaches a device comprising a slider (all components of 22 except tubular portion 36, Fig 1) and a flashback body 36 (Fig 1), the slider having a first end (to the right in Fig 1, like in Luther et al.) and an opposite second end (to the left in Fig 1, like in Luther et al.) defining a plane that intersects the longitudinal axis (labeled in annotated Fig B below), wherein the flashback body is positioned relative to the slider such that no portion of the flashback body extends from the slider beyond the plane defined by the second end (as seen in annotated Fig B below). Solomon et al. teaches that such a configuration allows fluid communication between a needle, the slider and the flashback body to facilities viewing of blood therethrough (Col 3, Lines 28-34) like in Luther et al. Since the slider+flashback body configurations of both Luther et al. and Solomon et al. achieve the same result, they were thus art-recognized equivalents at the time the invention was made; therefore, it would have been obvious to one of ordinary skill in the art to modify the length of Luther’s flashback body such 
Additionally, it would have been an obvious matter of design choice to modify the flashback plate to not extend distally past the plane defined by the second end fo the slider since applicant has not disclosed that having such a configuration solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs. Furthermore, absent a teaching as to the criticality of this configuration, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). Further, it would have been an obvious matter of design choice to form the slider and the flashback body such that the flashback body does not extend proximally past the plane defined by the second end of the slider since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).

    PNG
    media_image2.png
    566
    959
    media_image2.png
    Greyscale

Re claim 41, Luther et al. discloses a universal passive protector for a catheter (Fig 1A) (it is noted that the phrase “for a catheter” is a functional limitation and does not require a catheter to be a part of the claimed invention) comprising: a hypodermic needle 40 (Fig 3, tip 44 of needle 40 is seen in Fig 1A); an elongate sheath 34 (Fig 1A) detachably engageable with the catheter (as set forth above, the “catheter” is not a part of the claimed invention) and defining a longitudinal axis (as seen in Fig 1A); a finger-press plate 51 (Fig 1A) coupled to and extending from the sheath (as seen in Fig 1A); a slider 92 (Fig 3, 92 is the box-shaped portion of 38 seen in Fig 1A) connected to the hypodermic needle and movable along the sheath (as seen in a comparison of from Fig 1A to Fig 1D), the slider including a first end (to the right in Fig 3) facing the finger-press plate (as seen in Fig 1A) and a second end (to the left in Fig 3) opposite the first end (as seen in Fig 3), the second end defining a plane that intersects the longitudinal axis (labeled in annotated Fig A below); a flashback body 94 (Fig 3, 94 is the 
Solomon et al., however, teaches a device comprising a slider (all components of 22 except tubular portion 36, Fig 1) and a flashback body 36 (Fig 1), the slider having a first end (to the right in Fig 1, like in Luther et al.) and an opposite second end (to the left in Fig 1, like in Luther et al.) defining a plane that intersects the longitudinal axis (labeled in annotated Fig B below), wherein the flashback body is positioned relative to the slider such that no portion of the flashback body extends from the slider beyond the plane defined by the second end (as seen in annotated Fig B below). Solomon et al. teaches that such a configuration allows fluid communication between a needle, the slider and the flashback body to facilities viewing of blood therethrough (Col 3, Lines 28-34) like in Luther et al. Since the slider+flashback body configurations of both Luther et al. and Solomon et al. achieve the same result, they were thus art-recognized equivalents at the time the invention was made; therefore, it would have been obvious to one of ordinary skill in the art to modify the length of Luther’s flashback body such that it does not extend past the plane defined by the second end, as taught by Solomon et al., since it has been held that substituting parts of an invention involves only routine skill in the art. 
Additionally, it would have been an obvious matter of design choice to modify the flashback plate to not extend distally past the plane defined by the second end fo the 
Re claims 23 and 42, Luther et al. discloses that the flashback body includes a flashback plate (the flat inclined portion seen in Fig 1A,3) and a flashback cylinder (seen extending proximal from the plate in Fig 1A,3) coupled to the flashback plate, the flashback plate defining a plane (as seen in Fig 1A) and the flashback cylinder defining a cylinder axis substantially parallel to the longitudinal axis (as seen in Fig 3). Luther et al./Solomon et al. does not disclose the plane defined by the flashback plate is substantially parallel to the longitudinal axis. However, it would have been an obvious matter of design choice to modify the flashback plate to define a plane that is substantially parallel to the longitudinal axis since applicant has not disclosed that having such a configuration solves any stated problem or is for any particular purpose 
Re claims 24 and 43, Luther et al. disclose that the flashback cylinder defines an opening which extends into the flashback plate (as seen in Fig 3), but Luther et al./Solomon et al. does not explicitly disclose that the opening is cylindrical. However, it would have been an obvious matter of design choice to modify the opening to be cylindrical since applicant has not disclosed that having such a configuration solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs. Furthermore, absent a teaching as to the criticality of this shape, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). Further, it would have been an obvious matter of design choice to make the opening cylindrical since such a 
Re claims 25 and 44, Luther et al. disclose that the flashback cylinder is integrally formed with the flashback plate (as seen in Fig 3).
Re claims 26 and 45, Luther et al. disclose that the flashback cylinder includes a curved end portion (at the distal end the cylinder; because it is cylindrical in shape, it is "curved") and an open end portion opposite the curved end portion (at the proximal end of the cylinder; the opening can be seen in Fig 3), the flashback cylinder being arranged such that the curved end portion extends toward the flashback plate and faces the finger-press plate (as seen in Fig 1A).
Re claims 27 and 46, Luther et al. disclose all the claimed features except that the curved end portion intersects with the flashback plate at an approximate midpoint of the slider in a longitudinal cross section generally perpendicular to the flashback plate. Solomon et al., however, teaches that the flashback body 36 comprises a flashback cylinder (labeled in annotated Fig C below) and a flashback plate (labeled in annotated Fig C below) wherein a distal curved end portion of the cylinder (labeled in annotated Fig C below) intersections with the flashback plate at an approximate midpoint of the slider in a longitudinal cross section (as seen in annotated Fig C below; it is noted that the range of term “approximate” is not defined in the Specification and one of ordinary skill in the art would interpret Solomon’s point of intersection to be at the “approximate midpoint” of the slider). Solomon et al. teaches that such a configuration allows fluid communication between a needle, the slider and the flashback body to 
Additionally, it would have been an obvious matter of design choice to modify the flashback body such that the curved end portion intersects with the flashback plate at the approximate midpoint of the slider since applicant has not disclosed that having such a configuration solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs. Furthermore, absent a teaching as to the criticality of this configuration, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). Further, it would have been an obvious matter of design choice to make the flashback body such that the curved end portion intersects with the flashback plate at the approximate midpoint of the slider since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).

    PNG
    media_image3.png
    500
    867
    media_image3.png
    Greyscale

Re claims 31 and 50, Luther et al. discloses that the flashback body is integrally coupled to the slider (as seen in Fig 3; it is noted that the phrase "integrally coupled to" can mean “directly coupled to form one piece”). Alternatively, Solomon et al. teaches that the flashback body is integrally coupled to the slider (as seen in Fig 1; Col 3, Lines 25-26) for the purpose of reducing the number of manufacturing steps required (since having two components integrally coupled would eliminate the need to attach those components to one another in an additional manufacturing step). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Luther et al. to include the flashback body and the slider such that they are integrally coupled, as taught by Solomon et al., for the purpose of reducing the number of manufacturing steps required (since having two components integrally coupled would eliminate the need to attach those components to one another in an additional manufacturing step).
Claims 28, 29, 47 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Luther et al. (US Pat 6,981,965)/Solomon et al. (US Pat 6,210,379) in view of Maan et al. (PG PUB 2011/0015573).
Re claims 28 and 47, Luther et al. discloses a locking element 46 (Fig 1A) coupled to the sheath (as seen in Fig 1A), the slider engaging with the locking element when the slider is in a prescribed position (Col 6, Lines 35-40) but Luther et al./Solomon et al. above does not disclose that this engagement locks the slider relative to the sheath. Maan et al., however, teaches a protector (Fig 4a) comprising a locking element (seen enlarged in Fig 4b) coupled to a sheath 14 (Fig 4a) that engages with a slider 13 (Fig 4a) to lock the slider relative to the sheath (as seen in Fig 4a; Para 76,79) for the purpose of irreversibly locking the needle away in a safe and disposable manner to prevent infection and disease from spreading (Para 76,90). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Luther et al./Solomon et al. to include a locking element, as taught by Maan et al., for the purpose of irreversibly locking the needle away in a safe and disposable manner to prevent infection and disease from spreading (Para 76,90).
Re claims 29 and 48, Luther et al. discloses that the locking element includes a locking element locking tab (Col 6, Lines 38-40) but Luther et al./Solomon et al. does not disclose that the slider includes a slider locking tab configured to engage with the locking element locking tab when the slider is in the prescribed position, the engagement between the locking element locking tab and slider locking tab restricting movement of the slider from the prescribed position. Maan et al., however, teaches that the locking element includes a locking element locking tab (as seen in Fig 4b) and the .
Claims 30 and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Luther et al. (US Pat 6,981,965)/Solomon et al. (US Pat 6,210,379) in view of Sheridan (US Pat 3,612,050).
Re claims 30 and 49, Luther et al./Solomon et al. disclose all the claimed features except that the hypodermic needle includes a stepped shoulder adapted to abut against a hardened distal tip of the catheter (again, it is noted that the “catheter” is not a part of the claimed invention since it is only functionally recited”. Sheridan, however, teaches a needle 14 (Fig 2) includes a stepped shoulder 20 (Fig 2,3)  adapted to abut against a hardened distal tip of a catheter (as seen in Fig 2, catheter 6 includes a hardened distal tip 22; “semirigid" in Col 3, Lines 57-60) for the purpose of forming a configuration that permits smooth entry of the combined needle and catheter upon piercing, serving to reduce phlebitis, subcutaneous hematomas or similar undesired .

Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. 
Applicant asserts that the amendments to claim 21 and newly presented claim 41 “seek to clarify that the flashback body does not extend beyond the second end of the slider in a rearward direction from the perspective shown in Fig. 5 of the patent”. However, this is not what the amendments require. Rather, the amendments require that no portion of the flashback body extends from the slider beyond the plane defined by the second end; this is a different scope than reciting that no portion of the flashback body extends proximally beyond the plane defined by the second end, which is what Applicant appears to be arguing. Therefore, Applicant’s arguments are not persuasive since (as set forth in the rejections of claims 21 and 41 above in view of annotated Fig A) the claimed limitation is met. 
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783